PER CURIAM.
On appeal, Paul Parker challenges the constitutionality of the Prison Releasee Reoffender Act, inter alia, as violative of the separation of powers clause of the Florida Constitution. We affirm on the authority of Simmons v. State, 755 So.2d 682 (Fla. 4th DCA 1999), review granted, No. SC96465, 751 So.2d 1253 (Fla.2000), but certify the same question that we did in Simmons as one of great public importance:
*813Does the Prison Releasee Reoffender Punishment Act, codified as section 775.082(8), Florida Statutes (1997), violate the separation of powers clause of the Florida Constitution?
On all other issues, we affirm without comment.
AFFIRMED.
POLEN, FARMER and HAZOURI, JJ., concur.